                  Case 19-12378-KBO              Doc 813       Filed 03/25/20         Page 1 of 12




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                   )
    In re:                                                         )     Chapter 11
                                                                   )
    DURA AUTOMOTIVE SYSTEMS, LLC, et al., 1                        )     Case No. 19-12378 (KBO)
                                                                   )
                                       Debtors.                    )     (Jointly Administered)
                                                                   )
                                                                   )

                                          AFFIDAVIT OF SERVICE

        I, Nora Hafez, depose and say that I am employed by Prime Clerk LLC (“Prime Clerk”),
the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On March 20, 2020, at my direction and under my supervision, employees of Prime
Clerk caused the following document to be served (1) by the method set forth on the
Core/2002 Service List attached hereto as Exhibit A; (2) via email on the ECF Notification
Parties Service List attached hereto as Exhibit B; and (3) via email on Kirkland & Ellis
International LLP Attn: Christopher Marcus, P.C. (christopher.marcus@kirkland.com) and
Young Conaway Stargatt & Taylor, LLP Attn: James L. Patton, Jr. and Ryan M. Bartley
(jpatton@ycst.com;rbartley@ycst.com):

      •      Amended Notice of Agenda of Matters Scheduled for Telephonic Hearing on March 23,
             2020 at 10:00 A.M. (ET) [Docket No. 787]




                                [Remainder of page is intentionally left blank]




1
      The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
      LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
      Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780
      Pond Run, Auburn Hills, Michigan 48326.
            Case 19-12378-KBO       Doc 813     Filed 03/25/20   Page 2 of 12




Dated: March 25, 2020

                                                         /s/ Nora Hafez
                                                         _____________________
                                                         Nora Hafez
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on March 25, 2020, by Nora Hafez, proved to
me on the basis of satisfactory evidence to be the person who appeared before me.




Signature: ___________________________
            /s/ Kelsey Lynne Gordon
            Notary Public, State of New York
            No. 01GO6405463
            Qualified in Kings County
            Commission Expires March 9, 2024




                                            2
                                                                                  SRF 40817
Case 19-12378-KBO   Doc 813   Filed 03/25/20   Page 3 of 12




                       Exhibit A
                                                                       Case 19-12378-KBO                     Doc 813             Filed 03/25/20               Page 4 of 12
                                                                                                                       Exhibit A
                                                                                                                 Core/2002 Service List
                                                                                                                Served as set forth below

                     DESCRIPTION                                            NAME                                                ADDRESS                                  FACSIMILE                    EMAIL            METHOD OF SERVICE
                                                                                                     Attn: Erin R. Fay and Daniel N. Brogan
                                                                                                     600 North King Street
                                                                                                     Suite 400                                                                        efay@bayardlaw.com
Counsel to Debtors                                      Bayard, P.A.                                 Wilmington DE 19801                                                              dbrogan@bayardlaw.com          Email

                                                                                                     Attn: jennifer R. Hoover, Kevin M. Capuzzi, and John C. Gentile                  jhoover@beneschlaw.com
                                                                                                     222 Delaware Avenue, Suite 801                                                   kcapuzzi@beneschlaw.com
The Official Unsecured Creditors Committee              Benesch, Friedlander, Coplan & Aronoff LLP   Wilmington DE 19801                                                              jgentile@beneschlaw.com        Email
                                                                                                     Attn: Matthew E. Wilkins
Attorneys for Kenwal Steel Corp. and Nexteer                                                         401 S. Old Woodward Avenue, Suite 400
Automotive Corporation                                  Brooks Wilkins Sharkey & Turco, PLLC         Birmingham MI 48009                                                              wilkins@bwst-law.com           Email
                                                                                                     Attn: Mark I. Duedall
                                                                                                     One Atlantic Center - Fourteenth Floor
                                                                                                     1201 West Peachtree Street, NW
Counsel to Randstad General Partners (US), LLC          Bryan Cave Leighton Paisner LLP              Atlanta GA 30309-3488                                                            mark.duedall@bclplaw.com       Email
                                                                                                     Attn: Shawn M. Christianson, Esq.
                                                                                                     55 Second Street, 17th Floor                                                                                    Facsimile, Overnight
Counsel to Oracle America, Inc.                         Buchalter, A Professional Corporation        San Francisco CA 94105-3493                                       415-227-0770   schristianson@buchalter.com    Mail, and Email
                                                                                                     Attn: David W. Houston, IV
                                                                                                     222 Second Ave. South, Suite 2000
Counsel to Mercedes-Benz U.S. International, Inc.       BURR & FORMAN LLP                            Nashville TN 37201                                                615-724-3315   dhouston@burr.com              Facsimile and Email
                                                                                                     Attn: Derek F. Meek
Counsel to Mercedes-Benz U.S. International, Inc.                                                    420 North 20th Street, Suite 3400                                                                               Facsimile, Overnight
and Mercedes-Benz AG ("Mercedes")                       BURR & FORMAN LLP                            Birmingham AL 35203                                               205-458-5100   dmeek@burr.com                 Mail, and Email
                                                                                                     Attn: J. Cory Falgowski
Counsel to Mercedes-Benz U.S. International, Inc.                                                    1201 N. Market Street, Suite 1407
and Mercedes-Benz AG ("Mercedes")                       Burr & Forman LLP                            Wilmington DE 19801                                                              jfalgowski@burr.com            Email
                                                                                                     Attn: Adam M. Langley
Counsel to Multicraft International                                                                  6075 Poplar Avenue, Suite 500
Limited Partnership                                     BUTLER SNOW LLP                              Memphis TN 38119                                                  901-680-7201   adam.langley@butlersnow.com    Facsimile and Email
                                                                                                     Attn: Bankruptcy Department
                                                                                                     Carvel State Office Building
                                                                                                     820 N French Street, 6th Floor                                                                                  Facsimile, Overnight
Delaware Attorney General                               Delaware Attorney General                    Wilmington DE 19801                                               302-577-6630   attorney.general@state.de.us   Mail, and Email
                                                                                                     Attn: Zillah Frampton
                                                                                                     820 N. French Street
Delaware Division of Revenue                            Delaware Division of Revenue                 Wilmington DE 19801                                               302-577-8632   FASNotify@state.de.us          Facsimile and Email
                                                                                                     Corporations Franchise Tax
                                                                                                     P.O. Box 898
Delaware Secretary of State                             Delaware Secretary of State                  Dover DE 19903                                                    302-739-5831   dosdoc_Ftax@state.de.us        Facsimile and Email
                                                                                                     Attn: Officer, Managing Agent, or General Agent
                                                                                                     820 Silver Lake Boulevard
                                                                                                     Suite 100
Delaware State Treasury                                 Delaware State Treasury                      Dover DE 19904                                                    302-739-5635   statetreasurer@state.de.us     Facsimile and Email
                                                                                                     Attn: Oscar N. Pinkas and Lauren Macksoud
                                                                                                     1221 Avenue of the Americas                                                      oscar.pinkas@dentons.com
The Official Unsecured Creditors Committee              Dentons US LLP                               New York NY 10020                                                                lauren.macksoud@dentons.com    Email
                                                                                                     Attn: Sam J. Alberts
                                                                                                     1900 K. Street NW
The Official Unsecured Creditors Committee              Dentons US LLP                               Washington DC 20006                                                              sam.alberts@dentons.com        Email



          In re: Dura Automotive Systems, LLC, et al.
          Case No. 19-12378 (KBO)                                                                                      Page 1 of 5
                                                                       Case 19-12378-KBO                Doc 813              Filed 03/25/20               Page 5 of 12
                                                                                                                  Exhibit A
                                                                                                             Core/2002 Service List
                                                                                                            Served as set forth below

                      DESCRIPTION                                            NAME                                           ADDRESS                                  FACSIMILE                   EMAIL              METHOD OF SERVICE
                                                                                                Attn: Amish R. Doshi, Esq.
                                                                                                1979 Marcus Avenue, Suite 210E
Counsel to Oracle America, Inc.                          DOSHI LEGAL GROUP, P.C.                Lake Success NY 11042                                                             amish@doshilegal.com            Overnight Mail and Email
                                                                                                Attn: A.J. Webb
                                                                                                3300 Great American Tower
COUNSEL FOR TOYOTA MOTOR ENGINEERING &                                                          301 East Fourth Street
MANUFACTURING NORTH AMERICA, INC.                        FROST BROWN TODD LLC                   Cincinnati OH 45202                                                               awebb@fbtlaw.com                Email
                                                                                                Attn: Patricia K. Burgess
                                                                                                7310 Turfway Road
COUNSEL FOR TOYOTA MOTOR ENGINEERING &                                                          Suite 210
MANUFACTURING NORTH AMERICA, INC.                        FROST BROWN TODD LLC                   Florence KY 41042                                                                 pburgess@fbtlaw.com             Email
                                                                                                Attn: Robert V. Sartin and Benjamin M. Katz
Counsel to Patriarch Partners Agency Services, LLC                                              150 Third Avenue South, Suite 1900                                                rsartin@fbtlaw.com
and Ark II CLO 2001-1 Ltd.                               FROST BROWN TODD LLC                   Nashville TN 37201                                                 615-251-5551   bkatz@fbtlaw.com                Facsimile and Email
                                                                                                Attn: Ronald E. Gold, Esq.
                                                                                                301 East Fourth Street
Counsel to Patriarch Partners Agency                                                            Great American Tower, Suite 3300
Services, LLC and Ark II CLO 2001-1, Ltd.                FROST BROWN TODD LLC                   Cincinnati OH 45202                                                513-651-6981   rgold@fbtlaw.com                Facsimile and Email
                                                                                                Attn: Ronald S. Gellert, Esq. and Amy D. Brown, Esq.
                                                                                                1201 North Orange Street, Suite 300                                               rgellert@gsbblaw.com            Facsimile, Overnight
Counsel for Nissan Motor Acceptance Corporation          Gellert Scali Busenkell & Brown, LLC   Wilmington DE 19801                                                302-425-5814   abrown@gsbblaw.com              Mail, and Email
                                                                                                Centralized Insolvency Operation
                                                                                                2970 Market Street
                                                                                                Mail Stop 5-Q30.133
Internal Revenue Service                                 Internal Revenue Service               Philadelphia PA 19104-5016                                         855-235-6787                                   Facsimile
                                                                                                Centralized Insolvency Operation
                                                                                                P.O. Box 7346
Internal Revenue Service                                 Internal Revenue Service               Philadelphia PA 19101-7346                                         855-235-6787                                   Facsimile
                                                                                                Attn: Joseph Corrigan
Counsel to Iron Mountain Information Management, Iron Mountain Information Management,          One Federal Street                                                                                                Facsimile, Overnight
LLC                                              LLC                                            Boston MA 02110                                                    617-451-0409   Bankruptcy2@ironmountain.com    Mail, and Email
                                                                                                801 Broadway
IRS MDP 146                                              IRS MDP 146                            Nashville TN 37203                                                                                                Overnight Mail
                                                                                                Attn: Richard Kruger
                                                                                                27777 Franklin Road, Suite 2500
Counsel to BMW Group                                     Jaffe Raitt Heuer & Weiss, P.C.        Southfield MI 48034                                                               rkruger@jaffelaw.com            Overnight Mail and Email
                                                                                                Attn: James H.M. Sprayregen, P.C., Marc Kieselstein, P.C. , Ryan                  james.sprayregen@kirkland.com
                                                                                                Blaine Bennett, P.C., & Gregory F. Pesce                                          marc.kieselstein@kirkland.com
                                                                                                300 North LaSalle Street                                                          ryan.bennett@kirkland.com
Counsel to Debtors                                       Kirkland & Ellis International LLP     Chicago IL 60654                                                                  gregory.pesce@kirkland.com      Email
                                                                                                Attn: John Routt
                                                                                                PO Box 932
The Official Unsecured Crediors Committee                Lorentson Mfg. Co. SW., Inc.           Kokomo IN 46903                                                                   jroutt@lorentson.com            Overnight Mail and Email
                                                                                                Attn: Elizabeth K. Sieg
                                                                                                Gateway Plaza
                                                                                                800 East Canal Street                                                                                             Facsimile, Overnight
Counsel to Ford Motor Company                            McGuireWoods LLP                       Richmond VA 23219                                                  804-698-2257   bsieg@mcguirewoods.com          Mail, and Email




           In re: Dura Automotive Systems, LLC, et al.
           Case No. 19-12378 (KBO)                                                                                 Page 2 of 5
                                                                     Case 19-12378-KBO                      Doc 813             Filed 03/25/20        Page 6 of 12
                                                                                                                     Exhibit A
                                                                                                                Core/2002 Service List
                                                                                                               Served as set forth below

                     DESCRIPTION                                            NAME                                                ADDRESS                    FACSIMILE                    EMAIL             METHOD OF SERVICE
                                                                                                    Attn: Mark E. Freedlander & Frank J. Guadagnino
                                                                                                    Tower Two-Sixty
                                                                                                    260 Forbes Avenue, Suite 1800                                       mfreedlander@mcguirewoods.com   Facsimile, Overnight
Counsel to Ford Motor Company                           McGuireWoods LLP                            Pittsburgh PA 15222                                  412-667-6050   fguadagnino@mcguirewoods.com    Mail, and Email
                                                                                                    Attn: Nicholas A. DuPuis
                                                                                                    Promenade
                                                                                                    1230 Peachtree Street, N.E., Suite 2100                                                             Facsimile, Overnight
Counsel to Ford Motor Company                           McGuireWoods LLP                            Atlanta GA 30309                                     404-443-5782   ndupuis@mcguirewoods.com        Mail, and Email
                                                                                                    Attn: Steven A. Ginther
                                                                                                    Bankruptcy Unit
                                                                                                    PO Box 475                                                                                          Facsimile, Overnight
Attorney for Department of Revenue                      Missouri Department of Revenue              Jefferson City MO 65105-0475                         573-751-7232   deecf@dor.mo.gov                Mail, and Email
                                                                                                    Attn: Derek C. Abbott
                                                                                                    1201 N. Market St., 16th Floor
                                                                                                    P.O. Box 1347                                                                                       Facsimile, Overnight
Counsel to Dura Automotive OEM Customer Group           Morris, Nichols, Arsht & Tunnell LLP        Wilmington DE 19899-1347                             302-658-3989   dabbott@mnat.com                Mail, and Email
                                                                                                    Attn: James R. Kelley and David G. Thompson,
                                                                                                    1201 Demonbreun Street, Suite 1000                                  dthompson@nealharwell.com
Counsel to Bardin Hill Investment Partners              Neal & Harwell, PLC                         Nashville TN 37203                                   615-726-0573   jkelley@nealharwell.com         Facsimile and Email
                                                                                                    Attn: Juliet Sarkessian
                                                                                                    844 King Street, Suite 2207
                                                                                                    Lockbox 35                                                                                          Facsimile, Overnight
United States Trustee for the District of Delaware      Office of the United States Trustee         Wilmington DE 19801                                  302-573-6497   Juliet.M.Sarkessian@usdoj.gov   Mail, and Email
                                                                                                    Attn: Faheem A. Mahmooth
                                                                                                    Office of the General Counsel
                                                                                                    1200 K Street, N.W.                                                 mahmooth.faheem@pbgc.gov
Counsel to Pension Benefit Guaranty Corporation         Pension Benefit Guaranty Corporation        Washington DC 20005-4026                                            efile@pbgc.gov                  Email
                                                                                                    Attn: Mai Lan G. Rodgers, Lori A. Butler
                                                                                                    Office of the General Counsel                                       rodgers.mailan@pbgc.gov
                                                                                                    1200 K Street, N.W.                                                 efile@pbgc.gov
Counsel to Pension Benefit Guaranty Corporation         Pension Benefit Guaranty Corporation        Washington DC 20005-4026                                            butler.lori@pbgc.gov            Email
                                                                                                    Attn: John H. Schanne, II
                                                                                                    Hercules Plaza, Suite 5100
                                                                                                    1313 N. Market Street                                               meltzere@pepperlaw.com
Counsel to Pilkington North America, Inc.               Pepper Hamilton LLP                         Wilmington DE 19899-1709                                            schannej@pepperlaw.com          Email
                                                                                                    Attn: Kay S. Kress
                                                                                                    4000 Town Center, Suite 1800
Counsel to Pilkington North America, Inc.               Pepper Hamilton LLP                         Southfield MI 48075-1505                                            kressk@pepperlaw.com            Email
                                                                                                    Attn: General Counsel
                                                                                                    Atlanta Federal Center
                                                                                                    61 Forsyth Street
Environmental Protection Agency                         Region 4 (AL, FL, GA, KY, MS, NC, SC, TN)   Atlanta GA 30303-3104                                404-562-8174                                   Facsimile
                                                                                                    Attn: General Counsel
                                                                                                    77 West Jackson Boulevard                                                                           Facsimile and Overnight
Environmental Protection Agency                         Region 5 (IL, IN, MI, MN, OH, WI)           Chicago IL 60604-3507                                312-353-4135                                   Mail
                                                                                                    Attn: General Counsel
                                                                                                    1445 Ross Avenue
                                                                                                    Suite 1200
Environmental Protection Agency                         Region 6 (AR, LA, NM, OK, TX)               Dallas TX 75202-2733                                                                                Overnight Mail




          In re: Dura Automotive Systems, LLC, et al.
          Case No. 19-12378 (KBO)                                                                                     Page 3 of 5
                                                                     Case 19-12378-KBO                        Doc 813             Filed 03/25/20          Page 7 of 12
                                                                                                                       Exhibit A
                                                                                                                  Core/2002 Service List
                                                                                                                 Served as set forth below

                     DESCRIPTION                                            NAME                                                 ADDRESS                       FACSIMILE                   EMAIL             METHOD OF SERVICE
                                                                                                      Attn: General Counsel
                                                                                                      11201 Renner Blvd.
Environmental Protection Agency                         Region 7 (IA, KS, MO, NE)                     Lenexa KS 66219                                                                                      Overnight Mail
                                                                                                      Attn: Christopher R. Belmonte, Pamela A. Bosswick
                                                                                                      230 Park Avenue                                                       cbelmonte@ssbb.com
Attorneys for Moody’s Investors Service, Inc.           Satterlee Stephens LLP                        New York NY 10169                                                     pbosswick@ssbb.com             Email
                                                                                                      Attn: Secretary of the Treasury
                                                                                                      100 F. Street NE
Securities and Exchange Commission - Headquarters Securities & Exchange Commission                    Washington DC 20549                                                   secbankruptcy@sec.gov          Overnight Mail and Email
                                                                                                      Attn: Bankruptcy Department
                                                     Securities & Exchange Commission - NY            200 Vesey Street, Suite 400                                           bankruptcynoticeschr@sec.gov
Securities and Exchange Commission - Regional Office Office                                           New York NY 10281                                                     NYROBankruptcy@SEC.GOV         Overnight Mail and Email
                                                                                                      Attn: Bankruptcy Department
                                                                                                      One Penn Center
                                                     Securities & Exchange Commission -               1617 JFK Boulelvard, Suite 520
Securities and Exchange Commission - Regional Office Philadelphia Office                              Philadelphia PA 19103                                                 secbankruptcy@sec.gov          Overnight Mail and Email
Counsel to the agent under the Debtors’ prepetition
secured revolving credit agreement and the agent                                                      Attn: Carl T. Tullson
under the Debtors’ proposed debtor-in-possession                                                      920 N. King Street
financing facility                                   Skadden, Arps, Slate, Meagher & Flom LLP         Wilmington DE 19801                                    302-574-3142   ctullson@skadden.com           Facsimile and Email
Counsel to the agent under the Debtors’ prepetition
secured revolving credit agreement and the agent                                                      Attn: Ron E. Meisler
under the Debtors’ proposed debtor-in-possession                                                      155 North Wacker Drive
financing facility                                   Skadden, Arps, Slate, Meagher & Flom LLP         Chicago IL 60606-1720                                  312-407-8641   rmeisler@skadden.com           Facsimile and Email
                                                                                                      Attn: Bankruptcy Dept
                                                                                                      100 West Randolph Street
Attorney State General                                  State of Illinois Attorney General            Chicago IL 60601                                                                                     Overnight Mail
                                                                                                      Attn: Bankruptcy Dept
                                                                                                      G. Mennen Williams Building, 7th Floor
                                                                                                      525 W. Ottawa St., P.O. Box 30212
Attorney State General                                  State of Michigan Attorney General            Lansing MI 48909-0212                                                                                Overnight Mail
                                                                                                      Attn: Bankruptcy Dept
                                                                                                      Supreme Court Building
                                                                                                      207 W. High St.
Attorney State General                                  State of Missouri Attorney General            Jefferson City MO 65102                                                                              Overnight Mail
                                                                                                      Attn: Bankruptcy Dept
                                                                                                      P.O. Box 20207
Attorney State General                                  State of Tennessee Attorney General           Nashville TN 37202-0207                                                                              Overnight Mail
                                                                                                      Attn: Bankruptcy Dept
                                                                                                      Capitol Station
                                                                                                      PO Box 12548
Attorney State General                                  State of Texas Attorney General               Austin TX 78711-2548                                                                                 Overnight Mail
                                                                                                      Attn: Teri Hasenour Gordon
Counsel to ALLSOURCE TRANSPORTATION, LLC dba                                                          P.O. Box 1075
ALLSOURCE LOGISTICS                                     Teri Hasenour Gordon B.P.R.                   Columbia TN 38402-1075                                 855-427-6572   teri@thgordonlaw.com           Facsimile and Email
                                                                                                      U.S. Attorney's Office
                                                                                                      Hercules Building
The United States Attorney’s Office for the District of The United States Attorney’s Office for the   1313 N. Market Street
Delaware                                                District of Delaware                          Wilmington DE 19801                                    302-573-6220                                  Facsimile




          In re: Dura Automotive Systems, LLC, et al.
          Case No. 19-12378 (KBO)                                                                                       Page 4 of 5
                                                                    Case 19-12378-KBO                     Doc 813              Filed 03/25/20                Page 8 of 12
                                                                                                                    Exhibit A
                                                                                                               Core/2002 Service List
                                                                                                              Served as set forth below

                     DESCRIPTION                                          NAME                                                 ADDRESS                            FACSIMILE                    EMAIL              METHOD OF SERVICE
                                                                                                  c/o TN Attorney General's Office
                                                                                                  Bankruptcy Division
                                                                                                  PO Box 20207
Counsel to TN Dept of Revenue                           TN Dept of Revenue                        Nashville TN 37202-0207                                                      AGBankDelaware@ag.tn.gov         Email
                                                                                                  Office of Reorganization
                                                                                                  950 East Paces Ferry Road, N.E.
                                                                                                  Suite 900
U.S. Securities and Exchange Commission                 U.S. Securities and Exchange Commission   Atlanta GA 30326-1382                                                                                         Overnight Mail
                                                                                                  Attn: John C. Tishler, Katie G. Stenberg, Tyler N. Layne                     john.tishler@wallerlaw.com
                                                                                                  511 Union Street, Suite 2700                                                 katie.stenberg@wallerlaw.com     Facsimile, Overnight
Attorneys for the Zohar Debtors                         Waller Lansden Dortch & Davis, LLP        Nashville TN 37219                                            615-244-6804   tyler.layne@wallerlaw.com        Mail, and Email
                                                                                                  Attn: Susan M. Cook
                                                                                                  715 E. Main Street, Suite 110
Counsel to Lucerne International, Inc.                  Warner Norcross & Judd LLP                Midland MI 48640                                                             smcook@wnj.com                   Email
                                                                                                  Attn: Mark G. Ledwin, Esq. and Irene M. Costello, Esq.
                                                        WILSON, ELSER, MOSKOWITZ, EDELMAN &       1133 Westchester Avenue                                                      mark.ledwin@wilsonelser.com
Counsel to Bombardier Transportation                    DICKER LLP                                White Plains NY 10604                                         914-323-7001   irene.costello@wilsonelser.com   Facsimile and Email
                                                                                                  Attn: James M. Sullivan
                                                                                                  156 West 56th Street
Counsel to Young Technology Inc.                        WINDELS MARX LANE & MITTENDORF, LLP       New York NY 10019                                             212-262-1215   jsullivan@windelsmarx.com        Facsimile and Email

                                                                                                  Attn: Michael R. Nestor, Robert S. Brady, and Joseph M. Barry
Counsel to the agent under the Debtors’ prepetition                                               Rodney Square                                                                mnestor@ycst.com
secured credit agreement, Attorneys for the Zohar                                                 1000 North King Street                                                       RBrady@ycst.com
Debtors                                             Young Conaway Stargatt & Taylor, LLP          Wilmington DE 19801                                           302-571-1253   JBarry@ycst.com                  Facsimile and Email




          In re: Dura Automotive Systems, LLC, et al.
          Case No. 19-12378 (KBO)                                                                                    Page 5 of 5
Case 19-12378-KBO   Doc 813   Filed 03/25/20   Page 9 of 12




                       Exhibit B
                            Case 19-12378-KBO              Doc 813        Filed 03/25/20      Page 10 of 12

                                                                  Exhibit B
                                                      ECF Notification Parties Service List
                                                               Served via email

                                    NAME                                                                EMAIL
A.J. Webb on behalf of Creditor Toyota Motor Engineering & Manufacturing
North America, Inc.                                                             awebb@fbtlaw.com awebb@ecf.courtdrive.com
Adam Hiller on behalf of Creditor G/S Leasing, Inc.                             ahiller@adamhillerlaw.com
Alexa J. Kranzley on behalf of Interested Party FCA US LLC                      kranzleya@sullcrom.com
Amish R. Doshi on behalf of Creditor Oracle America, Inc.                       amish@doshilegal.com

Amy D. Brown on behalf of Creditor Nissan Motor Acceptance Corporation          abrown@gsbblaw.com
                                                                                wendy.lamanna@skadden.com
CARL T TULLSON on behalf of Creditor Ark II CLO 2001-1 Ltd.                     Christopher.heaney@skadden.com
                                                                                wendy.lamanna@skadden.com
CARL T TULLSON on behalf of Creditor Dura Automotive Angels, LLC                Christopher.heaney@skadden.com
CARL T TULLSON on behalf of Creditor Patriarch Partners Agency Services,        wendy.lamanna@skadden.com
LLC                                                                             Christopher.heaney@skadden.com

Charles S. Charles S. Stahl, Jr., Jr. on behalf of Creditor Toyota Industries
Commercial Finance, Inc. (f/k/a Toyota Motor Credit Corporation)              cstahl@smbtrials.com
Christopher Dean Loizides on behalf of Creditor Dassault Systemes Americas
Corp.                                                                         loizides@loizides.com
                                                                              cbelmonte@ssbb.com
Christopher R. Belmonte on behalf of Interested Party Moody's Investors       pbosswick@ssbb.commanagingclerk@ssbb.com;
Service, Inc.                                                                 asnow@ssbb.com
Daniel N. Brogan on behalf of Debtor Dura Automotive Systems Cable
Operations, LLC                                                               dbrogan@bayardlaw.com
Daniel N. Brogan on behalf of Debtor Dura Automotive Systems, LLC             dbrogan@bayardlaw.com
Daniel N. Brogan on behalf of Debtor Dura Fremont LLC                         dbrogan@bayardlaw.com
Daniel N. Brogan on behalf of Debtor Dura G.P.                                dbrogan@bayardlaw.com
Daniel N. Brogan on behalf of Debtor Dura Mexico Holdings, LLC                dbrogan@bayardlaw.com
Daniel N. Brogan on behalf of Debtor Dura Operating, LLC                      dbrogan@bayardlaw.com
Daniel N. Brogan on behalf of Debtor NAMP, LLC                                dbrogan@bayardlaw.com

                                                                                dabbott@mnat.com meghan-leyh-4080@ecf.pacerpro.com
                                                                                emily-malafronti-2874@ecf.pacerpro.com glenn-reimann-
Derek C. Abbott on behalf of Interested Party Dura Automotive OEM               6767@ecf.pacerpro.com derek-abbott-
Customer Group                                                                  1155@ecf.pacerpro.com
Erin R Fay on behalf of Debtor Dura Automotive Systems, LLC                     efay@bayardlaw.com lmorton@bayardlaw.com
Faheem A. Mahmooth on behalf of Creditor Pension Benefit Guaranty
Corporation                                                                     mahmooth.faheem@pbgc.gov efile@pbgc.gov
Garvan F. McDaniel on behalf of Creditor Express Scripts, Inc.                  gfmcdaniel@dkhogan.com gdurstein@dkhogan.com

Gregory Joseph Flasser on behalf of Debtor Dura Automotive Systems, LLC         gflasser@bayardlaw.com
                                                                                jhuggett@margolisedelstein.com
James E. Huggett on behalf of Creditor Oracle America, Inc.                     tyeager@margolisedelstein.com

Janet Z. Charlton on behalf of Creditor Dajaco Industries Inc.                  de-ecfmail@mwc-law.com de-ecfmail@ecf.inforuptcy.com
Jennifer R. Hoover on behalf of Creditor Committee Official Committee of
Unsecured Creditors                                                             jhoover@beneschlaw.com debankruptcy@beneschlaw.com



        In re: Dura Automotive Systems, LLC, et al.
        Case No. 19-12378 (KBO)                                   Page 1 of 3
                            Case 19-12378-KBO              Doc 813        Filed 03/25/20       Page 11 of 12

                                                                  Exhibit B
                                                      ECF Notification Parties Service List
                                                               Served via email

                                    NAME                                                                 EMAIL
John C Gentile on behalf of Creditor Committee Official Committee of
Unsecured Creditors                                                             jgentile@beneschlaw.com debankruptcy@beneschlaw.com

                                                                                schannej@pepperlaw.com wlbank@pepperlaw.com
                                                                                smithda@pepperlaw.com schannej@ecf.inforuptcy.com
John Henry Schanne, II on behalf of Interested Party Pilkington North           wlbank@ecf.inforuptcy.com molitorm@pepperlaw.com
America, Inc.                                                                   hardinp@pepperlaw.com
Jordan E Sazant on behalf of Interested Party Zohar II 2005-1, Limited          bankfilings@ycst.com
Jordan E Sazant on behalf of Interested Party Zohar III, Limited                bankfilings@ycst.com
Joseph Corrigan on behalf of Creditor Iron Mountain Information
Management, LLC                                                                 Bankruptcy2@ironmountain.com
Joseph M. Barry on behalf of Creditor Zohar Debtors                             bankfilings@ycst.com
Joseph M. Barry on behalf of Interested Party Zohar II 2005-1, Limited          bankfilings@ycst.com
Joseph M. Barry on behalf of Interested Party Zohar III, Limited                bankfilings@ycst.com

                                                                                Joseph.Larkin@skadden.com wendy.lamanna@skadden.com
Joseph O. Larkin on behalf of Creditor Ark II CLO 2001-1 Ltd.                   Christopher.heaney@skadden.com

                                                                                Joseph.Larkin@skadden.com wendy.lamanna@skadden.com
Joseph O. Larkin on behalf of Creditor Dura Automotive Angels, LLC              Christopher.heaney@skadden.com

Joseph O. Larkin on behalf of Creditor Patriarch Partners Agency Services,      Joseph.Larkin@skadden.com wendy.lamanna@skadden.com
LLC                                                                             Christopher.heaney@skadden.com
Juliet M. Sarkessian on behalf of U.S. Trustee US TRUSTEE                       juliet.m.sarkessian@usdoj.gov
Justin Cory Falgowski on behalf of Creditor Mercedes-Benz AG                    jfalgowski@burr.com
Justin Cory Falgowski on behalf of Creditor Mercedes-Benz U.S.
International, Inc.                                                             jfalgowski@burr.com
Justin N. Kattan on behalf of Creditor Committee Official Committee of
Unsecured Creditors                                                             justin.kattan@dentons.com docketny@dentons.com
Kay Standridge Kress on behalf of Interested Party Pilkington North America,
Inc.                                                                            kressk@pepperlaw.com
Kevin M. Capuzzi on behalf of Creditor Committee Official Committee of
Unsecured Creditors                                                             kcapuzzi@beneschlaw.com debankruptcy@beneschlaw.com
Kimberly A. Brown on behalf of Creditor Toyota Motor Engineering &              brown@lrclaw.com ramirez@lrclaw.com dellose@lrclaw.com
Manufacturing North America, Inc.                                               snyder@lrclaw.com
Laura L. McCloud on behalf of Creditor TN Dept of Revenue                       agbankdelaware@ag.tn.gov

Lori A. Butler on behalf of Creditor Pension Benefit Guaranty Corporation       butler.lori@pbgc.gov efile@pbgc.gov

Mai Lan Rodgers on behalf of Creditor Pension Benefit Guaranty Corporation rodgers.mailan@pbgc.gov efile@pbgc.gov
Mark G. Ledwin on behalf of Creditor Bombardier Transportation             mark.ledwin@wilsonelser.com

Mark Iver Duedall on behalf of Creditor Randstad General Partners (US), LLC mark.duedall@bryancave.com Deborah.field@bclplaw.com
Matthew E. Wilkins on behalf of Creditor Kenwal Steel Corp.                 wilkins@bwst-law.com marbury@bwst-law.com

Matthew E. Wilkins on behalf of Creditor Nexteer Automotive Corporation         wilkins@bwst-law.com marbury@bwst-law.com



        In re: Dura Automotive Systems, LLC, et al.
        Case No. 19-12378 (KBO)                                   Page 2 of 3
                            Case 19-12378-KBO                Doc 813          Filed 03/25/20     Page 12 of 12

                                                                      Exhibit B
                                                      ECF Notification Parties Service List
                                                               Served via email

                                    NAME                                                                   EMAIL
                                                                                    morgan.patterson@wbd-us.com Heidi.sasso@wbd-us.com
Morgan L. Patterson on behalf of Creditor DIP Lenders                               chris.lewis@wbd-us.com
Reliable Companies                                                                  gmatthews@reliable-co.com
Richardo I. Kilpatrick on behalf of Creditor Dajaco Industries Inc.                 rkilpatrick@kaalaw.com
                                                                                    rgold@fbtlaw.com awebb@fbtlaw.com
Ronald E Gold on behalf of Creditor Ark II CLO 2001-1 Ltd.                          eseverini@fbtlaw.com bparker@fbtlaw.com
                                                                                    rgold@fbtlaw.com awebb@fbtlaw.com
Ronald E Gold on behalf of Creditor Patriarch Partners Agency Services, LLC         eseverini@fbtlaw.com bparker@fbtlaw.com
Sam J. Alberts on behalf of Creditor Committee Official Committee of                sam.alberts@dentons.com
Unsecured Creditors                                                                 docket.general.lit.wdc@dentons.com
Shawn M. Christianson on behalf of Creditor Oracle America, Inc.                    schristianson@buchalter.com cmcintire@buchalter.com
                                                                                    smacon@bayardlaw.com ryan-besaw-
Sophie E. Macon on behalf of Debtor Dura Automotive Systems, LLC                    6605@ecf.pacerpro.com

Steven A. Ginther on behalf of Creditor Missouri Department of Revenue              deecf@dor.mo.gov
Susan M. Cook on behalf of Creditor Lucerne International, Inc.                     smcook@wnj.com
William F. Taylor, Jr. on behalf of Creditor Constellation NewEnergy Gas            bankruptcydel@mccarter.com
Division, LLC                                                                       bankruptcydel@mccarter.com
                                                                                    bankruptcydel@mccarter.com
William F. Taylor, Jr. on behalf of Creditor Constellation NewEnergy, Inc.          bankruptcydel@mccarter.com




        In re: Dura Automotive Systems, LLC, et al.
        Case No. 19-12378 (KBO)                                       Page 3 of 3
